DETAILED ACTION
	Claims 1-20 are presented on 02/24/2021 for examination on merits.  Claims 1, 8, and 15 are independent base claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.


Claim Objections
Claim 1 and 8 are objected to because of the following informalities: 
Claims 1 and 8 each recite “a user's request” in preamble while inconsistently specifying a request from a user to receive an entitlement to access a particular resource from the plurality of resources in the claims.   For formality reasons, the applicant is advised to use expressions consistently.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites two instances of “a user” unclearly, one in the clause “each rule from the plurality of rules comprises a set of rule attributes indicating conditions to be met by a user,” the other one in “receive, from a user, a request to receive an entitlement to access a particular resource from the plurality of resources.” Therefore, there is insufficient antecedent basis for the limitation of “the user” in the claim.
Claim 8 recites two instances of “a user” unclearly, one instance in the step for “receiving, from a user, a request to receive an entitlement…” and the other one in “wherein each rule from the plurality of rules comprises a set of rule attributes indicating conditions to be met by a user.”
Claim 15 recites two instances of “a user” unclearly or lacking sufficient antecedent basis, one instance in the clause “receive, from a user, a request to receive an entitlement to access…” and the other one in “wherein each rule from the plurality of rules comprises a set of rule attributes indicating conditions to be met by a user…”
Claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 11140061 B1) in view of Peinado (US 20030200412 A1).

As per claim 1, Sanders teaches a system for verifying a user's request to access a resource, comprising: 
a memory operable to store a plurality of rules to be satisfied in order to gain access to a plurality of resources (Sanders, col. 3, lines 44-56: Policies 108A, 108B, and 108C (collectively “policies 108”) are generated from policy statements and deposited into a policy repository 110), wherein: 
the plurality of resources comprises at least one of an application, a database, and a computing device associated with an organization (Sanders, col. 4, lines 53-55: One or more policies 108C are directed towards access to applications 102; col. 4, lines 63-65: Policies 108C may relate to the access metadata to ensure that only authorized individuals are able to access applications 102); and 
each rule from the plurality of rules comprises a set of rule attributes indicating conditions to be met by a user so that the user is determined to be eligible to receive an entitlement to access a resource from the plurality of resources (Sanders, col. 1, lines 54-56: a machine learning algorithm to detect patterns that are indicative of non-compliance to policies; col. 4, lines 55-66: collects characteristics of the user (e.g., demographic data, employment data, training certificates, network characteristics, computing device characteristics, geographic location, and/or priority, etc.) to determine whether to grant access; privileged access means eligibility to receive an entitlement to access a resource); and 
a processor, operably coupled with the memory, and configured to: 
receive, from a user, a request to receive an entitlement to access a particular resource from the plurality of resources (Sanders, col. 8, lines 65-67: Compliance server 120 detects/receives requests for access to applications 102); 
determine whether there is any rule from the plurality of rules that is violated by the set of entitlement attributes (Sanders, col. 9, lines 27-46: analyzing and reporting specific violation and, in some examples, provides metadata (e.g., user identifier of person accessing the asset, a timestamp, identifier of the computer, etc.) regarding the violation); and 
in response to determining that there is at least one rule that is violated by the set of entitlement attributes, deny the request (Sanders, col. 7, lines 25-50: [if] violation is reported, limiting or preventing access to the application).
However, Sanders does not explicitly disclose a set of entitlement attributes associated with the requested entitlement indicating a type of access permission comprising at least one of a write-access and a read-access to the particular resource.  This aspect of the claim is identified as a difference.
In a related art, Peinado teaches: 
determine, from the request, a set of entitlement attributes associated with the requested entitlement indicating a type of permission to access the particular resource, wherein the type of permission comprises at least one of a write-access and a read-access to the particular resource (Peinado par. 0097: to perform some action based on the attribute(s) contained in the page table; certain types of access requests, i.e., write requests; par. 0156 and 0160: carry the read-only attribute); 
Sanders and Peinado are analogous art, because they are in a similar field of endeavor in improving policy-based access control.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Sanders system with Peinad’s teaching on handling certain types of access requests, i.e., read and/or write requests.  For this combination, the motivation would have been to improve the level of security by including specific set of attributes for users requesting a resource access.

As per claim 2, the references as combined above teach the system of Claim 1, wherein the processor is further configured to, in response to determining that no rule from the plurality of rules is violated by the set of entitlement attributes, grant the request (Sanders, col. 2, lines 50-67: exhibit and/or indicate compliance, which allows the access request).

As per claim 3, the references as combined above teach the system of Claim 1, wherein: 
the set of entitlement attributes comprise a set of user attributes (Sanders, col. 8, lines 15-28: a set of user attributes, e.g., source code, access logs, employment data, etc.); and 
the set of user attributes comprises at least one of an employment status of the user and an authority level of the user at the organization (col. 8, line 20: employment data).

As per claim 4, the references as combined above teach the system of Claim 1, wherein: 
the set of entitlement attributes comprises a set of resource attributes (Sanders, col. 8, lines 15-28: a set of user attributes, e.g., source code, access logs, employment data, etc.); and 
the set of resource attributes comprises at least one of a geographical location from where the request is initiated and an identification indicator associated with the particular resource (Sanders, col. 2, lines 10-13: access characteristics (e.g., location, job title, training certifications, etc.)).

As per claim 6, the references as combined above teach the system of Claim 1, wherein determining whether there is any rule from the plurality of rules that is violated by the set of entitlement attributes comprises: 
for each entitlement attribute from the set of entitlement attributes: 
comparing the entitlement attribute with a corresponding rule attribute from the set of rule attributes (Sanders, col. 7, lines 13-40: Compliance analyzer 130 …compiles application assessments 122…based on the policies 108); 
determining whether the entitlement attribute corresponds with the corresponding rule attribute (Sanders, col. 5, lines 25-30: Assessments 122 facilitate creating a ranked list of applications 102 to be investigated and remediated. Policies 108 may be weighted and/or scored); 
in response to determining that the set of entitlement attributes corresponds with the set of rule attributes (Sanders, col. 5, lines 49-67 and col. 6, lines 1-5: Compliance server 120 may use labeled pairs … to evaluate compliance to policies 108A): 
determining that the request does not violate any rule from the plurality of rules (Sanders, col. 2, lines 50-67: exhibit and/or indicate compliance); and 
granting the request (Sanders, col. 2, lines 50-67: indicate compliance and allow the access request).

As per claim 7, the references as combined above teach the system of Claim 6, wherein determining whether there is any rule from the plurality of rules that is violated by the set of entitlement attributes further comprises in response to determining that there is at least one entitlement attribute from the set of entitlement attributes that does not correspond with a corresponding rule attribute from the set of rule attributes (Sanders, col. 6, lines 13-30: non-compliance to policies 108B): 
determining that the request violates at least one rule from the plurality of rules (Sanders, col. 9, lines 55-60: Specific requests may violate one or more of policies 108C (e.g., determined in real-time by runtime agent 128) based on, for example, attributes of the user or user's computer that is granted access); and 
denying the request (Sanders, col. 7, lines 25-50: [if] violation is reported, limiting or preventing access to the application).

As per claim 8, Sanders teaches a method for verifying a user's request to access a resource, comprising: 
receiving, from a user, a request to receive an entitlement to access a particular resource from a plurality of resources, wherein the plurality of resources comprises at least one of an application, a database, and a computing device associated with an organization (Sanders, col. 8, lines 65-67: Compliance server 120 detects/receives requests for access to applications 102; see col. 4, lines 8-10 for the association of resource to an enterprise whch employs an enterprise access control system); 
determining whether there is any rule from a plurality of rules that is violated by the set of entitlement attributes, wherein each rule from the plurality of rules comprises a set of rule attributes indicating conditions to be met by a user so that the user is determined to be eligible to receive an entitlement to access a resource from the plurality of resources (Sanders, col. 4, lines 53-55: One or more policies 108C are directed towards access to applications 102; col. 4, lines 63-65: Policies 108C; col. 9, lines 27-46: analyzing and reporting specific violation and, in some examples, provides metadata (e.g., user identifier of person accessing the asset, a timestamp, identifier of the computer, etc.) regarding the violation); and 
in response to determining that there is at least one rule that is violated by the set of entitlement attributes, denying the request (Sanders, col. 7, lines 25-50: [if] violation is reported, limiting or preventing access to the application).
However, Sanders does not explicitly disclose a set of entitlement attributes associated with the requested entitlement indicating a type of access permission comprising at least one of a write-access and a read-access to the particular resource.  This aspect of the claim is identified as a difference.
In a related art, Peinado teaches: 
determining, from the request, a set of entitlement attributes associated with the requested entitlement indicating a type of permission to access the particular resource, wherein the type of permission comprises at least one of a write-access and a read-access to the particular resource (Peinado par. 0097: to perform some action based on the attribute(s) contained in the page table; certain types of access requests, i.e., write requests; par. 0156 and 0160: carry the read-only attribute); 
Sanders and Peinado are analogous art, because they are in a similar field of endeavor in improving policy-based access control.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Sanders system with Peinad’s teaching on handling certain types of access requests, i.e., read and/or write requests.  For this combination, the motivation would have been to improve the level of security by including specific set of attributes for users requesting a resource access.

As per claim 9, the references as combined above teach the method of Claim 8, further comprising, in response to determining that no rule from the plurality of rules is violated by the set of entitlement attributes, granting the request (Sanders, col. 2, lines 50-67: exhibit and/or indicate compliance, which allows the access request)..

As per claim 10, the references as combined above teach the method of Claim 8, wherein: 
the set of entitlement attributes comprise a set of user attributes (Sanders, col. 8, lines 15-28: a set of user attributes, e.g., source code, access logs, employment data, etc.); and 
the set of user attributes comprises at least one of an employment status of the user and an authority level of the user at the organization (col. 8, line 20: employment data).

As per claim 11, the references as combined above teach the method of Claim 8, wherein: the set of entitlement attributes comprises a set of resource attributes; and 
the set of resource attributes comprises at least one of a geographical location from where the request is initiated and an identification indicator associated with the particular resource.


As per claim 13, the references as combined above teach the method of Claim 8, wherein determining whether there is any rule from the plurality of rules that is violated by the set of entitlement attributes comprises: for each entitlement attribute from the set of entitlement attributes: 
comparing the entitlement attribute with a corresponding rule attribute from the set of rule attributes (Sanders, col. 7, lines 13-40: Compliance analyzer 130 …compiles application assessments 122…based on the policies 108); 
determining whether the entitlement attribute corresponds with the corresponding rule attribute (Sanders, col. 5, lines 25-30: Assessments 122 facilitate creating a ranked list of applications 102 to be investigated and remediated. Policies 108 may be weighted and/or scored); 
in response to determining that the set of entitlement attributes corresponds with the set of rule attributes: determining that the request does not violate any rule from the plurality of rules (Sanders, col. 5, lines 49-67 and col. 6, lines 1-5: Compliance server 120 may use labeled pairs … to evaluate compliance to policies 108A); and 
granting the request (Sanders, col. 2, lines 50-67: indicate compliance and allow the access request).

As per claim 14, the references as combined above teach the method of Claim 13, wherein determining whether there is any rule from the plurality of rules that is violated by the set of entitlement attributes further comprises in response to determining that there is at least one entitlement attribute from the set of entitlement attributes that does not correspond with a corresponding rule attribute from the set of rule attributes (Sanders, col. 6, lines 13-30: non-compliance to policies 108B): determining that the request violates at least one rule from the plurality of rules (Sanders, col. 9, lines 55-60: Specific requests may violate one or more of policies 108C (e.g., determined in real-time by runtime agent 128) based on, for example, attributes of the user or user's computer that is granted access); and 
denying the request (Sanders, col. 7, lines 25-50: [if] violation is reported, limiting or preventing access to the application).

As per claim 15, Sanders teaches a computer program comprising executable instructions stored in a non-transitory computer-readable medium (Sanders, col. 12, lines 15-34: a computer-readable medium) that when executed by a processor causes the processor to: 
receive, from a user, a request to receive an entitlement to access a particular resource from a plurality of resources, wherein the plurality of resources comprises at least one of an application, a database, and a computing device associated with an organization (Sanders, col. 8, lines 65-67: Compliance server 120 detects/receives requests for access to applications 102); 
determine whether there is any rule from a plurality of rules that is violated by the set of entitlement attributes, wherein each rule from the plurality of rules comprises a set of rule attributes indicating conditions to be met by a user so that the user is determined to be eligible to receive an entitlement to access a resource from the plurality of resources (Sanders, col. 9, lines 27-46: analyzing and reporting specific violation and, in some examples, provides metadata (e.g., user identifier of person accessing the asset, a timestamp, identifier of the computer, etc.) regarding the violation); and 
in response to determining that there is at least one rule that is violated by the set of entitlement attributes, deny the request (Sanders, col. 7, lines 25-50: [if] violation is reported, limiting or preventing access to the application).
However, Sanders does not explicitly disclose a set of entitlement attributes associated with the requested entitlement indicating a type of access permission comprising at least one of a write-access and a read-access to the particular resource.  This aspect of the claim is identified as a difference.
In a related art, Peinado teaches: 
determine, from the request, a set of entitlement attributes associated with the requested entitlement indicating a type of permission to access the particular resource, wherein the type of permission comprises at least one of a write-access and a read-access to the particular resource (Peinado par. 0097: to perform some action based on the attribute(s) contained in the page table; certain types of access requests, i.e., write requests; par. 0156 and 0160: carry the read-only attribute); 
Sanders and Peinado are analogous art, because they are in a similar field of endeavor in improving policy-based access control.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Sanders system with Peinad’s teaching on handling certain types of access requests, i.e., read and/or write requests.  For this combination, the motivation would have been to improve the level of security by including specific set of attributes for users requesting a resource access. 

As per claim 16, the references as combined above teach the computer program of Claim 15, wherein the instructions when executed by the processor, further cause the processor to grant the request, in response to determining that no rule from the plurality of rules is violated by the set of entitlement attributes.

As per claim 17, the references as combined above teach the computer program of Claim 15, wherein: 
the set of entitlement attributes comprise a set of user attributes (Sanders, col. 8, lines 15-28: a set of user attributes, e.g., source code, access logs, employment data, etc.); and 
the set of user attributes comprises at least one of an employment status of the user and an authority level of the user at the organization (col. 8, line 20: employment data).

As per claim 18, the references as combined above teach the computer program of Claim 15, wherein: 
the set of entitlement attributes comprises a set of resource attributes (Sanders, col. 8, lines 15-28: a set of user attributes, e.g., source code, access logs, employment data, etc.); and 
the set of resource attributes comprises at least one of a geographical location from where the request is initiated and an identification indicator associated with the particular resource (Sanders, col. 2, lines 10-13: access characteristics (e.g., location, job title, training certifications, etc.)).

As per claim 20, the references as combined above teach the computer program of Claim 15, wherein determining whether there is any rule from the plurality of rules that is violated by the set of entitlement attributes comprises: 
for each entitlement attribute from the set of entitlement attributes: 
comparing the entitlement attribute with a corresponding rule attribute from the set of rule attributes (Sanders, col. 7, lines 13-40: Compliance analyzer 130 …compiles application assessments 122…based on the policies 108); 
determining whether the entitlement attribute corresponds with the corresponding rule attribute; in response to determining that the set of entitlement attributes corresponds with the set of rule attributes: determining that the request does not violate any rule from the plurality of rules (Sanders, col. 5, lines 25-30: Assessments 122 facilitate creating a ranked list of applications 102 to be investigated and remediated. Policies 108 may be weighted and/or scored); and 
granting the request (Sanders, col. 2, lines 50-67: indicate compliance and allow the access request).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders and Peinado, as applied to claim 1, and further in view of Purathepparambil (US 20200021620 A1; hereinafter “Pura”).

As per claim 5, the references as combined above teach the system of Claim 1, but do not explicitly disclose generating a plurality of attribute-to-rule mapping tables that indicate associations between rules and rule attributes. This aspect of the claim is identified as a further difference.
In a related art, Pura teaches:
wherein the processor is further configured to generate a plurality of attribute-to-rule mapping tables that indicate associations between the plurality of rules and the set of rule attributes, the plurality of attribute-to-rule mapping tables comprises: a first attribute-to-rule mapping table that indicates relationships between a first attribute and the plurality of rules, such that each rule from the plurality of rules is classified into a corresponding condition class indicated by the first attribute (Pura, par. 0111: The compliance mapping module 217 maps context attributes: the compliance mapping module 217 detects a violation of data protection with reference to the HIPAA compliance requirements); and 
a second attribute-to-rule mapping table that indicates relationships between a second attribute and the plurality of rules, such that each rule from the plurality of rules is classified into a corresponding condition class indicated by the second attribute (Pura, par. 0113: the compliance mapping module 217, in communication with the behavior modeling engine 208, determines the app reputation based on multiple context attributes about the app; In an example, if the behavior modeling engine 208 determines that more than 3000 employees are using an application that has low compliance and privacy ratings, the control element generation engine 212 indicates a positive compliance).
Pura is analogous art to the claimed invention in a similar field of endeavor in improving policy-based cybersecurity.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Sanders-Peinad system by Pura’s teaching on how an attribute-to-rule mapping technique can be used to improve the access control.  For this combination, the motivation would have been to improve the level of security by including a mapping between attributes and policies.

As per claim 12, the references as combined above teach the method of Claim 8, but do not explicitly disclose generating a plurality of attribute-to-rule mapping tables that indicate associations between rules and rule attributes. This aspect of the claim is identified as a further difference.
In a related art, Pura teaches:
further comprising generating a plurality of attribute-to- rule mapping tables that indicate associations between the plurality of rules and the set of rule attributes, the plurality of attribute-to-rule mapping tables comprises: a first attribute-to-rule mapping table that indicates relationships between a first attribute and the plurality of rules, such that each rule from the plurality of rules is classified into a corresponding condition class indicated by the first attribute (Pura, par. 0111: The compliance mapping module 217 maps context attributes: the compliance mapping module 217 detects a violation of data protection with reference to the HIPAA compliance requirements); and 
a second attribute-to-rule mapping table that indicates relationships between a second attribute and the plurality of rules, such that each rule from the plurality of rules is classified into a corresponding condition class indicated by the second attribute (Pura, par. 0113: the compliance mapping module 217, in communication with the behavior modeling engine 208, determines the app reputation based on multiple context attributes about the app; In an example, if the behavior modeling engine 208 determines that more than 3000 employees are using an application that has low compliance and privacy ratings, the control element generation engine 212 indicates a positive compliance).
Pura is analogous art to the claimed invention in a similar field of endeavor in improving policy-based cybersecurity.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Sanders-Peinad system by Pura’s teaching on how an attribute-to-rule mapping technique can be used to improve the access control.  For this combination, the motivation would have been to improve the level of security by including a mapping between attributes and policies.


As per claim 19, the references as combined above teach the computer program of Claim 15, but do not explicitly disclose generating a plurality of attribute-to-rule mapping tables that indicate associations between rules and rule attributes. This aspect of the claim is identified as a further difference.
In a related art, Pura teaches:
wherein the instructions when executed by the processor, further cause the processor to generate a plurality of attribute-to-rule mapping tables that indicate associations between the plurality of rules and the set of rule attributes, the plurality of attribute-to-rule mapping tables comprises: a first attribute-to-rule mapping table that indicates relationships between a first attribute and the plurality of rules, such that each rule from the plurality of rules is classified into a corresponding condition class indicated by the first attribute (Pura, par. 0111: The compliance mapping module 217 maps context attributes: the compliance mapping module 217 detects a violation of data protection with reference to the HIPAA compliance requirements); and 
a second attribute-to-rule mapping table that indicates relationships between a second attribute and the plurality of rules, such that each rule from the plurality of rules is classified into a corresponding condition class indicated by the second attribute (Pura, par. 0113: the compliance mapping module 217, in communication with the behavior modeling engine 208, determines the app reputation based on multiple context attributes about the app; In an example, if the behavior modeling engine 208 determines that more than 3000 employees are using an application that has low compliance and privacy ratings, the control element generation engine 212 indicates a positive compliance).
Pura is analogous art to the claimed invention in a similar field of endeavor in improving policy-based cybersecurity.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Sanders-Peinad system by Pura’s teaching on how an attribute-to-rule mapping technique can be used to improve the access control.  For this combination, the motivation would have been to improve the level of security by including a mapping between attributes and policies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        11/02/2022